Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                   CASE NO.: 9:19-cv-80368-DMM
   RONNETTE HAYES,

          Plaintiff,
   v.
   COCO DULCE, INC.,
   a Florida corporation, and
   EMILIO PEREZ, individually,

         Defendants.
   _________________________________/

               DEFENDANTS’ MOTION FOR FINAL SUMMARY JUDGMENT

          Defendants, COCO DULCE, INC. (“CDI”), and EMILIO PEREZ (“Mr. Perez”),

   individually (“Defendants”) by and through undersigned counsel, and pursuant to Fed. R. Civ. P.

   56, and S.D. Fla. L.R. 56.1, file their Motion for Final Summary Judgment, as follows:

          I.      INTRODUCTION

          For more than 100 days, Plaintiff and her counsel have been in possession of the corporate

   Defendant’s tax returns which were voluntarily produced by the Defendants in this case. These

   tax returns demonstrate that the corporate Defendant never grossed in excess of $500,000.00

   during any time period in which Plaintiff claims she was employed. Plaintiff has attempted to

   alternatively proceed on a theory of individual coverage that is not supported by any existing case

   law. The individual coverage arguments made by the Plaintiff, to date, have all been rejected by

   federal district courts in Florida. Plaintiff simply refuses to abandon her claims against these

   Defendants. There are no material issues of fact in dispute. For the reasons set forth below,

   Defendants are entitled to final summary judgment on all issues in this case.
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 2 of 16



          II.     BACKGROUND

                  a. The Initial Complaint

          On March 15, 2019, Plaintiff, RONETTE HAYES (“Plaintiff”) filed her initial Complaint

   against Defendants, COCO DULCE, INC. (“CDI”) and EMILIO PEREZ (“Mr. Perez”),

   individually. D.E. 1. Plaintiff’s initial Complaint alleged two (2) counts against Defendants: (i)

   Recovery of Overtime Compensation; and (ii) Liability Against Emilio Perez, individually. Id.

   The corporate and individual Defendants were both served with the Complaint and Summons on

   March 25, 2019. D.E. 7; D.E. 8. Defense Counsel filed its Notice of Appearance on April 10,

   2019. D.E. 9. On April 11, 2019, the Defendants filed a Partially Unopposed Motion for Extension

   of Time to Respond to Plaintiff’s Complaint. D.E. 11. This Honorable Court granted the Motion

   for Extension of Time to Respond to Plaintiff’s Complaint, in part, and extended the deadline to

   respond to May 1, 2019.

                  b. The April 24, 2019 Conferral Letter and Corresponding E-mails

          On April 24, 2019, after reviewing Plaintiff’s original Complaint and conducting an

   investigation of the allegations and facts of this case, Defendants sent counsel for Plaintiff a

   conferral letter to bring multiple issues to his attention, including the fact that the corporate

   Defendant never grossed in excess of $500,000.00 in any of the time periods in which Plaintiff

   alleges herself to have worked for Defendants. SUF ¶¶2-5; SUF ¶¶14-15. As a courtesy,

   Defendants provided Plaintiff’s counsel with a copy of the 2016, 2017, and 2018 U.S. Corporation

   Income Tax Returns for Coco Dulce, Inc. Id. Within the conferral letter dated April 24, 2019,

   Defendants further advised Plaintiff’s counsel that the Complaint did not allege any good-faith

   basis for individual coverage under the FLSA. Id. On April 25, 2019, counsel for the Parties




                                                   2
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 3 of 16



   conferred telephonically regarding the April 24, 2019, conferral letter. SUF ¶16. After this phone

   conferral, Defense Counsel sent the following e-mail correspondence to Plaintiff’s counsel:

                  Chris,

                  It was nice speaking with you over the phone today. After you get
                  an opportunity to review the pertinent case law on individual
                  coverage, will you please advise us if you intend to amend the
                  complaint before our response deadline approaches? As we
                  discussed on the phone, we believe the complaint (as drafted) does
                  not sufficiently establish any basis for individual coverage under the
                  FLSA. We have already provided you the tax records to
                  demonstrate that the company did not gross in excess of the
                  jurisdictional threshold during the purported employment period
                  alleged by your client. Accordingly, we maintain that there is no
                  possible way for your client to establish enterprise coverage in this
                  case. Since you are now in possession of the financial information
                  that negates allegations within the complaint, I believe the proper
                  procedure would be for the plaintiff to amend the complaint and
                  include factual allegations that support individual coverage since
                  enterprise coverage is impossible. Please let us know your position
                  so that we can plan accordingly.

   SUF ¶17.

          Plaintiff’s counsel replied to this e-mail as follows:

                  Jordan,

                  I agree I should probably amend the complaint. I am in depos out
                  of town until Thursday morning. We could do an agreed motion
                  giving me until May 16thn to amend. Let me know if you could
                  prepare. Thanks.

   Id.

          Then, on April 28, 2019, Defendants followed up with Plaintiff’s Counsel, as follows:

                  Chris,

                  I have no problem putting together an agreed motion. Just to be
                  clear, in light of us producing the tax information regarding gross
                  revenue, are you only going to be amending to allege individual
                  coverage?
   Id.



                                                    3
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 4 of 16



          Plaintiff’s Counsel then responded as follows:

                  My understanding is that several businesses are run out of this
                  enterprise. Furthermore I am convinced that my client has claims
                  for minimum wage and the failure to pay all applicable payroll
                  deductions. She was paid 350 a week for 51 hours and later 400 for
                  51 hours.. This is seriously abusive and exploitation.

   SUF ¶18.

                  c. The Amended Complaint and Fully Briefed Motion to Dismiss

          On May 16, 2019, Plaintiff filed her Amended Complaint against the corporate and

   individual Defendants. D.E. 23; SUF ¶19. Plaintiff’s Amended Complaint asserts four (4) counts

   against Defendants: (i) Plaintiff’s Claim for FLSA Violations; (ii) Florida Minimum Wage Act;

   (iii) Willful Filing of Fraudulent Information Returns; and (iv) Liability Against Emilio Perez,

   individually. Id. Notably, the Amended Complaint does not allege (or ever mention in any

   conceivable way) that “several businesses are run out of the enterprise” as referenced by Plaintiff’s

   counsel’s e-mail on April 28, 2019. D.E. 23; SUF ¶20. On May 23, 2019, Defendants filed their

   Motion to Dismiss Plaintiff’s Amended Complaint. D.E. 24. The Motion to Dismiss cites well-

   settled case law on the issue of individual coverage. Id. Plaintiff nevertheless filed a Response in

   Opposition to Defendants’ Motion to Dismiss Plaintiff’s Complaint with Prejudice on June 6,

   2019, and argued that her allegations for individual coverage were sufficient – a position

   unsupported by the case law on point. D.E. 27. Within her Response in Opposition to Defendants’

   Motion to Dismiss Plaintiff’s Amended Complaint with Prejudice, Plaintiff provides no

   explanation as to why her employment gives rise to individual coverage under the FLSA. Id.

   Moreover, within her Response in Opposition to the Motion to Dismiss, Plaintiff voluntarily

   withdrew Count III - Willful Filing of Fraudulent Information Returns. SUF ¶22. It is abundantly

   clear that Plaintiff withdrew Count III of her Amended Complaint because there was no basis for




                                                    4
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 5 of 16



   it to have been filed in the first place. Plaintiff used Defendants’ voluntary production of tax

   documents on April 24, 2019, as an opportunity to allege additional meritless claims against

   Defendants by using CDI’s Form 1120 to concoct a legally insufficient claim under Section 7434

   in hopes of pressuring Defendants to settle this case notwithstanding Plaintiff’s inability to prove

   that any violation of law ever occurred. SUF ¶21; D.E. 24, n. 2. Defendants filed their Reply in

   Support of the Motion to Dismiss Plaintiff’s Amended Complaint with Prejudice on June 18, 2019.

   D.E. 30. The Motion to Dismiss is fully briefed and pending adjudication before the Court. D.E.

   24; D.E. 27; D.E. 30.

          Discovery is now closed. D.E. 16. This case could have (and should have) been voluntarily

   dismissed by the Plaintiff on April 24, 2019, when Plaintiff and her counsel took possession of the

   company tax returns. The defendant Corporation never grossed in excess of $500,000.00 when

   Plaintiff alleges herself to have performed work for the company. SUF ¶¶2-5. Accordingly, there

   is no enterprise coverage as a matter of law. Furthermore, Plaintiff cannot demonstrate that she is

   subject to individual coverage under the FLSA. Mr. Perez has no joint-employer liability under

   the FLSA as a matter of law because there is no enterprise or individual coverage. Additionally,

   Plaintiff never provided the corporate or individual Defendant with any pre-suit notice regarding

   her purported claims under the Florida Minimum Wage Act (“FMWA”). SUF ¶23. Even if there

   was FLSA coverage over this dispute (which there is not), Plaintiff’s failure to properly serve this

   pre-suit notice on the Defendants is fatal to her FMWA claims. As set forth fully below, final

   summary judgment should be entered for the Defendants immediately.




                                                    5
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 6 of 16



          III.    SUMMARY JUDGMENT

                  a. Standard of Review Under Fed. R. Civ. P. 56

          Summary judgment is proper if following discovery, the pleadings, depositions, answers

   to interrogatories, affidavits and admissions on file show that there is no genuine issue as to any

   material fact the moving party is entitled to a judgment as a matter of law. See, e.g., Anderson v.

   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see, also, Celotex Corp. v. Catrett, 477 U.S. 317,

   322 (1986); Fed. R. Civ. P. 56. The purpose of a summary judgment motion is to isolate and

   terminate all claims that are factually unsupported. See, e.g., Celotex Corp., 477 U.S. 317 (1986).

   Once a party has moved for summary judgment, Fed. R. Civ. P. 56(e) requires the nonmoving

   party to go beyond the pleadings and submit her own affidavits, depositions, answers to

   interrogatories, or admissions on file, to designate specific facts showing that there is a genuine

   issue for trial. See, e.g., Celotex Corp., 477 U.S. at 324. A party defending against summary

   judgment has the burden of responding to evidence with “relevant and admissible evidence

   sufficient to rebut.” See, e.g., Gregory v. Quality Removal, Inc., 2014 WL 5494448 at *3 (S.D.

   Fla. 2014) citing Scott v. K.W. Max Investments, Inc., 256 Fed. Appx. 244, 247 (11th Cir. 2007).

   Issues of material fact cannot be created by conclusory allegations. See, e.g., Matsushita Elec.

   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Furthermore, a mere scintilla of

   evidence, self-supporting evidence, and evidence that is not admissible at trial is not enough to

   defeat summary judgment. See, e.g., Anderson, 477 U.S. at 242. Moreover, where a subsequent

   affidavit is inconsistent with a prior sworn deposition, the Court shall disregard the affidavit. See,

   e.g., Holley Equip. Co. v. Credit Alliance Corp., 821 F.2d 1531, 1537 (11th Cir. 1987). An

   “opposing party may not rely merely on allegations or denials in its own pleading; rather, its

   response must – by affidavits or as otherwise provided in this rule – set out specific facts showing




                                                     6
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 7 of 16



   a genuine issue for trial.” See, e.g., Martin v. Briceno, 2014 WL 2587484 at *1 (S.D. Fla. 2014)

   citing Fed. R. Civ. P. 56(e). Summary judgment shall be rendered “if the pleadings, the discovery

   and disclosure materials on file, and any affidavits show that there is no genuine issue as to any

   material fact and that the movant is entitled to judgment as a matter of law.” See, e.g., Guzman v.

   Irmadan, Inc., 551 F.Supp.2d 1368, 1369 (S.D. Fla. 2008) citing Fed. R. Civ. P. 56(c). If any of

   the evidence by the non-moving party is “merely colorable, or is not significantly probative,” then

   summary judgment should be granted. See, e.g., Martin, 2014 WL 2587484 at *2 citing Lamonica

   v. Safe Hurricane Shutters, Inc., 578 F.Supp.2d 1363, 1365 (S.D. Fla. 2008).

          IV.      MEMORANDUM OF LAW

                   a. Coverage under the Fair Labor Standards Act (“FLSA”)

          In order to be eligible for FLSA overtime [or minimum wage], an employee must first

   demonstrate that she is “covered” by the FLSA. See, e.g., Josendis v. Wall to Wall Residence

   Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir. 2011); see, also, Cimeus v. Vestige Security, Inc.,

   2017 WL 9288587 (S.D. Fla. 2017) citing Brock v. Rusco Indus., Inc., 842 F.2d 270, 272 (11th

   Cir. 1988). There are two possible types of FLSA coverage: enterprise coverage and individual

   coverage. Id.

                                  i.   Enterprise Coverage Does Not Exist as a Matter of Law

          Enterprise coverage requires a showing that the employer:

                   (a) has employees engaged in commerce or in the production of
                       goods for commerce, or has employees handling, selling, or
                       otherwise working on goods or materials that have been moved
                       in or produced for commerce by any person; AND

                   (b) is an enterprise whose annual gross volume of sales made or
                       business done is not less than $500,000 (exclusive of excise
                       taxes at the retail level that are separately stated).

   29 U.S.C. § 203(s)(emphasis added).



                                                   7
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 8 of 16



          The most salient element of an “enterprise” allegation is the amount of business a defendant

   does. See, e.g., Daniel v. Pizza Zone Italian Grill & Sports Bar, Inc., 2008 WL 793660, at *1

   (M.D. Fla. 2008) quoting Farrell v. Pike, 342 F.Supp.2d 433, 439 (M.D.N.C. 2004). A company

   does not attain “enterprise coverage” until the year in which its gross sales exceed $500,000.00.

   See, e.g., Alonso v. Garcia, 147 Fed. Appx. 815 (11th Cir. 2005). An employer is only considered

   to be an “enterprise engaged in commerce” if it has two or more employees who are engaged in

   commerce and it has gross sales in excess of the $500,000.00 threshold. See, e.g., Amorim v.

   GMR International Cuisine, Inc., 2017 WL 3835860, at *3 (M.D. Fla. 2017).

                                         (1) CDI Never Grossed in Excess of $500,000.00 During
                                             the Time Period Alleged Within Plaintiff’s Amended
                                             Complaint

          Plaintiff alleges that she worked for the Defendants from May 2016 until 2018. D.E. 23. It

   is undisputed that the corporate Defendant, CDI, did not gross in excess of $500,000.00 in 2016,

   2017, or 2018. SUF ¶¶2-5. In 2016, CDI grossed $310,607.00. SUF ¶2. In 2017, CDI grossed

   $272,108.00. SUF ¶3. In 2018, CDI grossed $303,075.00. SUF ¶3. Plaintiff has been in

   possession of the CDI tax returns since April 24, 2019, when they were voluntarily produced in an

   attempt to end this meritless litigation. SUF ¶15. Accordingly, Plaintiff has known that her claims

   are meritless for over twelve (12) weeks now. Id. There is no disputed issue of material fact as to

   the gross annual revenue for CDI. Abreu v. Russian Palace, Inc., 2014 WL 11412749, at *2 (S.D.

   Fla. 2014); see, also, Batista v. WM International Group, LLC, 2016 WL 1077105, at *3 (S.D.

   Fla. 2016). Accordingly, there is no enterprise coverage over the corporate Defendant and there

   is no subject matter jurisdiction over this dispute. The Court should award Defendants summary

   judgment on this issue immediately.




                                                   8
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 9 of 16



                                         (2) Plaintiff Has No Evidence To Refute the Gross
                                             Annual Sales for CDI

          The tax returns produced by Defendants are sufficient to demonstrate an FLSA defendant’s

   annual gross volume of sales made or business done. See, e.g., Salle v. Nivarna Invs. LLC, 2015

   WL 7272681, at *3 (M.D. Fla. Nov. 18, 2015). Plaintiff cannot make a conclusory assertion that

   an employer has understated in income on its tax returns merely to avoid summary judgment. See

   Batista, 2016 WL 1077105, at *3. Rather, a plaintiff must provide “concrete, admissible evidence”

   that the employer meets the statutory revenue requirements under the FLSA. See Id. citing

   Josendis, 662 F.3d at 1317. Indeed, it is not the Defendants’ burden to disprove enterprise

   coverage; it is the plaintiff’s burden to show that it exists. Batista, 2016 WL 1077105 at *3 citing

   Whineglass v. Smith, 2013 WL 2237841, at *12. A plaintiff’s conclusory allegation that a

   company understated its income on its tax returns is not “worthy of credence.” See Lopez v. Top

   Chef Inv., Inc., 2007 WL 4247646, at *3 (S.D. Fla. Nov. 3, 2007).

          Plaintiff has no evidence that CDI grossed over $500,000.00 annually. Plaintiff never had

   access to the Defendants’ invoices. SUF ¶8. Plaintiff never had access to Defendants’ bank

   accounts. SUF ¶9. Plaintiff never had access to Defendants’ accountant. SUF ¶10. Plaintiff was

   not the company bookkeeper and never had access to the company books. SUF ¶¶11, 13. Plaintiff,

   a self-purported liquor store clerk, cannot provide any competent testimony regarding the annual

   gross revenue for CDI. SUF ¶¶12, 14. When interviewed for her position, Plaintiff did not have

   any formal education or experience in book keeping, accounting, or finance. SUF ¶7. Plaintiff

   cannot demonstrate that the corporate Defendant is an enterprise covered under the FLSA during

   the time period she alleges herself to have worked there.




                                                    9
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 10 of 16



                                 ii.   Individual Coverage Under the FLSA Does Not Exist

          The only other way for Plaintiff to establish coverage under the FLSA is through individual

   coverage. An employee is subject to individual coverage under the FLSA only if she is “directly

   and regularly engaged in interstate commerce” [emphasis added]. See, e.g., Josendis v. Wall to

   Wall Residence Repairs, Inc., 662 F.3d 1292, 1315 (11th Cir. 2011). To satisfy individual

   coverage, the plaintiff must be directly participating in the actual movement of persons or things

   in interstate commerce by (i) working for an instrumentality of commerce, e.g., transportation or

   communication industry employees, or (ii) by regularly using the instrumentalities of interstate

   commerce in his work, e.g., regular and recurrent use of interstate telephone, telegraph, mails, or

   travel. See, e.g., Josendis, 662 F.3d at 1315-16 citing Thorne v. All Restoration Servs., Inc., 448

   F.3d 1264, 1266 (11th Cir. 2006); McLeod v. Threlkeld, 319 U.S. 491, 493-98 (1943), see, also,

   Casanova v. Morales, 2007 WL 4874773 (S.D. Fla. 2007) affirmed 262 Fed. Appx. 164 (11th Cir.

   2008) (no individual coverage where plaintiff purchased supplies that moved through interstate

   commerce to undertake his employment with home remodeling company); 1 Thompson v.

   Robinson, Inc., 2007 WL 2714091 (M.D. Fla. 2007) (no individual coverage where cook prepared

   foods that originated in another state). In order to demonstrate individual coverage under the

   FLSA, a plaintiff must provide straightforward allegations connecting the work he performs for

   his employer to interstate commerce. See, e.g., Attai, 2016 WL 828816 at *3 citing Ceant v.

   Aventura Limousine & Transp. Serv., Inc., 874 F.Supp.2d 1373, 1378 (S.D. Fla. 2012).




   1 In Cassanova, 2007 WL 4874773, the plaintiff was hired to do remodeling work on a residential
   home in Miami, and claimed that FLSA coverage existed because he ordered, picked up, and used
   materials which had traveled in interstate commerce. Id. However, the court expressly rejected
   the plaintiff’s argument, because Congress intended to regulate only activities constituting
   interstate commerce, not activities merely affecting commerce. Id. at *4 citing Thorne, 448 F.2d
   1264 (11th Cir. 2006).

                                                   10
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 11 of 16



          Here, after Defendants made it abundantly clear that Plaintiff could not demonstrate

   individual coverage in this lawsuit, Plaintiff still alleged within her Amended Complaint that she

   was “individually engaged in commerce.” D.E. 23, ¶ 6. In support of her claim for individual

   coverage, Plaintiff includes only the following allegations:

                   At times during her employment, Plaintiff’s work involved handling
                   on a regular and recurrent basis “goods” or “materials” as defined
                   by the FLSA which were used commercially in Defendant Coco
                   Dulce’s business and moved in interstate commerce. Specifically,
                   the Plaintiff handled records of interstate transactions such as
                   taking credit card payments from in-state and out-of-state
                   customer, and processed same on an Internet based interstate
                   POS payment processing system which allowed automatic
                   deduction from customers’ out of state checking and credit
                   accounts; handled and sold tobacco, beer, and other liquors
                   which some were originally manufactured outside the state of
                   Florida; contacted vendors to place orders for tobacco and beer;
                   and stocked merchandise in liquor store.

   D.E. 23, ¶15.

                                                 i. Use of a Credit Card, the Telephone, or the
                                                    Internet is Insufficient to Establish Individual
                                                    Coverage

          Defendants have thoroughly briefed the issue of individual coverage within their Motion

   to Dismiss Plaintiff’s Amended Complaint with Prejudice and the Reply in support thereof. D.E.

   24; D.E. 30. To recap, prior courts in the Southern District of Florida have firmly held that “using

   a credit card, telephone, or internet as ‘instrumentalities of commerce’” is insufficient for

   individual coverage under the FLSA. See, e.g., Amadon v. Delivery Dudes, LLC, 2017 WL

   7792707 at *3 (S.D. Fla. 2017) citing Joseph F. Nichell’s Carribbean Cuisine, Inc., 862 F.Supp.2d

   1309, 1313 (S.D. Fla. 2012) (collecting cases finding that usage of credit cards is insufficient for

   FLSA individual coverage). Moreover, merely using a telephone or the internet does not evidence

   regular use of the instrumentalities of interstate commerce. Id.




                                                   11
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 12 of 16



          Other federal courts in Florida have likewise held that receiving payment for goods and

   services via interstate credit card transactions is insufficient to support individual coverage. See,

   e.g., Westley v. Love Pet Grooming Salon, Inc., 2019 WL 249716 at *5 (M.D. Fla. 2019) citing

   Schamis v. Josef’s Table, LLC, 2014 WL 1463494, at *4 (S.D. Fla. 2014); Martin, 2014 WL

   2587484, at *3; Thorne, 448 F.3d at 1267; Joseph, 862 F.Supp.2d at 1313. Furthermore, accepting

   credit card payments from out-of-state customers when they come to Florida is also insufficient to

   support individual coverage. Id. citing Mayo v. Jean Nicole Hari Salons, Inc., 2015 WL 4751202,

   at *3 (M.D. Fla. 2015). In Martin v. Briceno, 2014 WL 2587484 at *3, Judge Moreno addressed

   the very same issue regarding individual coverage on summary judgment. Id. There, the Court

   held that it had “previously determined that there is no ‘individual coverage’ under FLSA when a

   plaintiff works as a waiter/cashier and (a) processes credit and debit card purchase transactions;

   (b) serves food prepared with ingredients that had crossed state lines; (c) serves beverages

   produced out-of-state; and (d) serves customers from out of the state. Id. citing Joseph, 862

   F.Supp.2d 1309, 1312 (S.D. Fla. 2012); McLeod, 319 U.S. at 496.

          Here, the Plaintiff’s alleged “processing” of credit and debit card purchases and “handling”

   of liquor bottles and tobacco is no different.

                                                    ii. Plaintiff’s Purported Handling of Goods or
                                                        Materials that Moved in Interstate Commerce
                                                        is Irrelevant for Purposes of Individual
                                                        Coverage

          Plaintiff’s Amended Complaint alleges that her work for Defendants “involved handling

   on a regular and recurrent basis ‘goods’ or ‘materials’ as defined by the FLSA which were used

   commercially in Defendant Coco Dulce’s business and moved in interstate commerce.” D.E. 23,

   ¶15. But unlike enterprise coverage, which does consider whether the employees handle materials

   that have been moved in interstate commerce, individual coverage is not affected by the handling


                                                      12
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 13 of 16



   of such materials. See, e.g., Westley, 2019 WL 249716 at *4 citing Polycarpe v. E&S Landscaping

   Service, Inc., 616 F.3d 1217, 1220-21 (11th Cir. 2010). Accordingly, the plaintiff’s purported

   handling of “goods” or “materials” is irrelevant and insufficient to support individual coverage,

   and even if true, these allegations cannot overcome summary judgment on this issue.

                                                 iii. Plaintiff’s Mere Contact with Unspecified
                                                      Vendors is Insufficient to Establish Individual
                                                      Coverage

          Plaintiff alleges that she “contacted vendors to place orders for tobacco and beer” but never

   specified (a) who these vendors were; or (b) where these vendors were located. D.E. 23, ¶15.

   Accordingly, Plaintiff has failed to establish that these alleged communications had any interstate

   nature whatsoever and therefore fails to establish individual coverage on this basis. See, e.g.,

   Amadon, 2017 WL 7792707 at *3 (“While use of interstate telephone may be sufficient to establish

   individual coverage, Plaintiff does not allege that he used the telephone or internet to communicate

   with out-of-state customers”) citing Lefevre v. La Cote Basque Winehouse, Inc., 2015 WL

   6704107, at *1 (M.D. Fla. 2015). Moreover, even if these allegations are true, other courts have

   rejected this as a basis for establishing individual coverage under the FLSA. See, e.g., Martin,

   2014 WL 2587484 at *3. Plaintiff cannot demonstrate individual coverage under the FLSA as a

   matter of law and the Court should award Defendants summary judgment on this issue.

                  b. Florida Minimum Wage Act

          Pursuant to Fla. Stat. § 448.110(3):

                  Only individuals entitled to receive the federal minimum wage
                  under the FLSA and its implementing regulations shall be eligible
                  to receive the state minimum wage pursuant to Art. X, Section 24 of
                  the State Constitution and Fla. Stat. 448.110.

   Id.




                                                    13
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 14 of 16



          There is no enterprise coverage in this case. There is no individual coverage in this case.

   Plaintiff’s failure to demonstrate that the FLSA is applicable to this dispute expressly bars her from

   recovering any amounts under Florida’s minimum wage law and warrants immediate dismissal of

   any state law claims with prejudice. Any claims arising under Art. X, Section 24 of the Florida

   Constitution are barred for the same reasons. Fla. Stat. § 448.110 provides exclusive remedies

   under state law for violations of Art. X, Section 24 of the Florida Constitution and this provision

   of the Florida Constitution incorporates the FLSA, including its exceptions and exemptions, into

   the minimum wage amendment. See Florida Op. Atty. Gen., 2005-64 (2005 WL 3132090).

          Furthermore, Plaintiff failed to comply with conditions precedent pursuant to Fla. Stat. §

   448.110(6)(a) before filing either of her Complaints in this case. SUF ¶24. The statutory fifteen

   (15) day pre-suit notice was never provided to the individual or corporate Defendant. Id.; See

   Fla. Stat. § 448.110(6)(b). Plaintiff never identified: (1) the minimum wage to which she claims

   to be entitled; (2) the actual estimated hours for which payment is sought; (3) the total amount of

   alleged unpaid wages through the date of any such notice; or (4) any other notification of Plaintiff’s

   intent to initiate the present action. Id. This completely contradicts the allegations set forth within

   Paragraph 32 of Plaintiff’s Amended Complaint and mandates an immediate dismissal. D.E. 23,

   ¶32. See, Melgar v. M.I. Quality Lawn Maintenance, Inc., 2011 WL 589992, at *2 (S.D. Fla. Feb.

   10, 2011) (Granting Defendants’ Motion for Partial Summary Judgment and dismissing the Florida

   Minimum Wage Act claim for failure to provide pre-suit notice).

                  c. Individual Employer Liability

          An individual defendant’s liability under the FLSA is only derivative of the corporate

   Defendant’s liability. See, e.g., Zarate v. Jamie Undergound, Inc., 629 F.Supp.2d 1328 (S.D. Fla.

   2009) citing Milbourn, 588 F.Supp.2d at 1346 (liability of corporate officer derivative of liability




                                                     14
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 15 of 16



   of corporation; where corporation is not subject to suit, officer is entitled to summary judgment)

   citing Patel v. Wargo, 803 F.2d 632, 637 (11th Cir. 1986). Here, there is no subject matter

   jurisdiction over the FLSA claims. Accordingly, Mr. Perez is entitled to summary judgment on

   the issue of joint-employer liability.

          V.      CONCLUSION

          There is no enterprise or individual coverage in this FLSA lawsuit. There is no meritorious

   claim in this case. There never was. Plaintiff and her counsel have ignored dispositive evidence

   (the company tax returns), they have concocted unsupported claims (the 7434 claim), they have

   failed to comply with conditions precedent under the FMWA, they have intentionally disregarded

   case law on individual coverage, and have otherwise refused to abandon the claims in this case,

   thus causing Defendants to incur unnecessary fees and expense. At the very least, this lawsuit

   should have been dismissed months ago. It was not. The Court should, most respectfully, enter

   summary judgment for Defendants immediately and reserve jurisdiction for Defendants to move

   for attorney’s fees and costs incurred in the defense of this completely frivolous lawsuit.

          WHEREFORE, for the reasons set forth herein, Defendants, COCO DULCE, INC., and

   EMILIO PEREZ, individually, respectfully requests that this Honorable Court enter an order: (a)

   awarding Defendants Final Summary Judgment; (b) dismissing Plaintiff’s Complaint with

   prejudice; (c) reserving jurisdiction for Defendants to file a Verified Motion for Attorney’s Fees

   and Costs under S.D. Fla. L.R. 7.3; and (d) entering any and all such further relief as is deemed

   just and equitable under the circumstances.




                                                   15
Case 9:19-cv-80368-DMM Document 36 Entered on FLSD Docket 08/05/2019 Page 16 of 16



         Dated this 5th day of August, 2019.

                                                    Respectfully Submitted,

                                                    USA EMPLOYMENT LAWYERS
                                                    JORDAN RICHARDS, PLLC
                                                    805 E. Broward Blvd. Suite 301
                                                    Fort Lauderdale, Florida 33301
                                                    (954) 871-0050
                                                    Counsel for Defendants
                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372
                                                    MELISSA SCOTT, ESQUIRE
                                                    Florida Bar No. 1010123
                                                    jordan@jordanrichardspllc.com
                                                    melissa@jordanrichardspllc.com
                                                    jake@jordanrichardspllc.com
                                                    stephanie@jordanrichardspllc.com
                                                    mike@usaemploymentlawyers.com


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing motion was served on all parties listed

   below via the CM/ECF on August 5, 2019.

                                                            /s/ Jordan Richards, Esq.
                                                           JORDAN RICHARDS, ESQUIRE
                                                           Florida Bar No. 108372

                                       SERVICE LIST:

   CHRISTOPHER J. RUSH, ESQUIRE
   Florida Bar No. 621706
   crush@crushlawfl.com
   CHRISTOPHER J. RUSH & ASSOCIATES, P.A.
   Compson Financial Center, Suite 205
   1880 North Congress Avenue
   Boynton Beach, Florida 33426
   Ph: (561) 369-3331
   Fax: (561) 369-5902
   Counsel for Plaintiff




                                               16
